UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIGO VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 90-0338080 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 3270 Electricity Drive Windsor, Ontario Canada N8W 5JL (address of principal executive offices) Registrant’s telephone number, including area code: 226-787-5278 Empire Stock Transfer Inc. 1859 Whitney Mesa Dr. Henderson, NV 89014 (Name and address of agent for service of process) COPIES OF COMMUNICATIONS TO: Cane Clark, LLP 3273 E. Warm Springs, Rd. Las Vegas, Nevada89120 Fax: (702) 944-7100 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTRATION AMOUNT TO BE REGISTERED(1) PROPOSED MAXIMUM OFFERINGPRICE PER SHARE(2) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTERED FEE(3) Common Stock $ $ $ Represents 22,500,000 shares of the company’s common stock issuable upon conversion of Convertible Promissory Notes, issued by the Company in favor of three note holders (the “Convertible Notes”), in the principal amount of $45,000. Calculated in accordance with Rule 457(c) of the Securities Act, based upon the average high and low prices reported on the OTCPink on April 10, 2013. Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. PROSPECTUS FIGO VENTURES, INC. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING SUBJECT TO COMPLETION, DatedJuly 21, 2014 The selling shareholders named in this prospectus are offering up to 22,500,000 shares of common stock underlying convertible promissory notes, the terms of which are discussed elsewhere in this Prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. The sales price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks," as well as volume information.Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. We will pay the expenses incurred in connection with the offering described in this prospectus, with the exception of brokerage expenses, fees, discounts and commissions, which will be paid by the selling shareholders. With respect to the shares of common stock sold in this prospectus, the selling shareholders may be deemed to be an “underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Our common stock is quoted on the OTCPink operated by OTC Markets Group Inc., under the symbol “FIGO.” The last reported sale price of our common stock on the OTCPink on July 16, 2014 was $0. 23 per share. We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. We are an “emerging growth company” as defined under the federal securities laws and, as such, may elect to comply with certain reduced public company reporting requirements. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: July 21, 2014 Table of Contents Page Summary 3 Risk Factors 4 Risk Factors 4 Forward-Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 10 Selling Shareholders 10 Plan of Distribution 12 Description of Securities 13 Interest of Named Experts and Counsel 15 Description of Business 15 Description of Property 21 Legal Proceedings 22 Market for Common Equity and Related Stockholder Matters 22 Financial Statements 24 Management Discussion and Analysis of Financial Condition and Results of Operations 25 Changes in and Disagreements with Accountants 26 Directors and Executive Officers 26 Executive Compensation 27 Security Ownership of Certain Beneficial Owners and Management 29 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 Certain Relationships and Related Transactions 30 Available Information 30 Dealer Prospectus Delivery Obligation 30 Other Expenses of Issuance and Distribution II-1 Indemnification of Directors and Officers II-1 Recent Sales of Unregistered Securities II-2 Exhibits II-2 Undertakings II-2 Signatures II-4 Summary FIGO Ventures, Inc. The Company We are a mineral exploration and exploitation company.On December 25, 2013, we entered into a Lease Assumption Agreement with Capital Gold Mining Resources SAS (“CGM”), a company domiciled in Bogota, Columbia, for mining concessions acquired by CGM for the mining operations of what is known as the Rafael mine.Mining concession contract No. 7092, registered with the Mining Registry on February 7, 2007, concerns the economic exploitation of gold, silver and concentrates located in the municipalities of San Rafael and San Carlos in the Department of Antioquia, Columbia. The concession contract covers an area of 233.5 hectares. We are an exploration stage company, and have not yet earned any revenues from our planned operations. We have acquired a right to the concession of the Rafael mine. As of January 31, 2014 and April 30, 2014, we had $0 cash on hand and current liabilities in the amount of $327,848 and $348,132, respectively. Accordingly, our working capital position as of January 31, 2014 and April 30, 2014 was ($327,848) and ($348,132), respectively. Since our inception through April 30, 2014, we have incurred a net loss of $738,094. We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our management estimates that, until such time that we are able to generate revenue from the extraction of gold on the Rafael mine we will continue to experience negative cash flow. We will need financing of approximately $755,000 for the next twelve months.We hope to raise funds from loans or the sale of our equity securities.At present, we have no arrangements or commitments to finance our operations.As such, our auditors have indicated in their report of our financial statements a substantial doubt about our continuing as a going concern. Our fiscal year end is July 31.Our principal offices are located at 3270 Electricity Drive, Windsor, Ontario Canada N8W 5JL.Our phone number is 226-787-5278. The Offering Securities Being Offered Up to 22,500,000 shares of our common stock underlying convertible promissory notes. We issued three convertible promissory notes on November 1, 2013 for a total of $45,000. The notes mature on November 30, 2015 and accrue interest at a rate of 12% per annum. The note principal and accrued interest are convertible at a price of $.00225 per share. Offering Price The offering price of the common stock is fixed $0.05 per share.Our common stock is quoted under the symbol “FIGO” on the OTCPink operated by OTC Markets Group, Inc.Our reporting is presently not current and we have a “limited information” designation attached to our symbol. We intend to apply to the OTCBB, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. 3 Securities Issued and to be Issued 53,370,951 shares of our common stock are issued and outstanding as of the date of this prospectus. Upon the completion of this offering, if the convertible promissory notes are converted to common stock and the maximum number of shares of common stock is sold in this offering, the purchasers of 22,500,000 shares of our common stock will own 29% of the issued and outstanding shares of our common stock. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data As of July 31, 2013 (Derived from Restated Audited Financial Statements) As of January 31, 2014 (Derived from RestatedAudited Financial Statements) As of April 30, 2014 (Derived from Unaudited Financial Statements) Cash $
